                                                                                 Electronically Filed - St Louis County - July 20, 2021 - 05:30 PM
 Case: 4:21-cv-01069-RLW Doc. #: 1-1 Filed: 08/26/21 Page: 1 of 10 PageID #: 9
Exhibit A                                                     21SL-CC03244
                                                                                 Electronically Filed - St Louis County - July 20, 2021 - 05:30 PM
Case: 4:21-cv-01069-RLW Doc. #: 1-1 Filed: 08/26/21 Page: 2 of 10 PageID #: 10
Exhibit A
                                                                                 Electronically Filed - St Louis County - July 20, 2021 - 05:30 PM
Case: 4:21-cv-01069-RLW Doc. #: 1-1 Filed: 08/26/21 Page: 3 of 10 PageID #: 11
Exhibit A
                                                                                 Electronically Filed - St Louis County - July 20, 2021 - 05:30 PM
Case: 4:21-cv-01069-RLW Doc. #: 1-1 Filed: 08/26/21 Page: 4 of 10 PageID #: 12
Exhibit A
                                                                                 Electronically Filed - St Louis County - July 20, 2021 - 05:30 PM
Case: 4:21-cv-01069-RLW Doc. #: 1-1 Filed: 08/26/21 Page: 5 of 10 PageID #: 13
Exhibit A
                                                                                 Electronically Filed - St Louis County - July 20, 2021 - 05:30 PM
Case: 4:21-cv-01069-RLW Doc. #: 1-1 Filed: 08/26/21 Page: 6 of 10 PageID #: 14
Exhibit A
                                                                                 Electronically Filed - St Louis County - July 20, 2021 - 05:30 PM
Case: 4:21-cv-01069-RLW Doc. #: 1-1 Filed: 08/26/21 Page: 7 of 10 PageID #: 15
Exhibit A
                                                                                 Electronically Filed - St Louis County - July 20, 2021 - 05:30 PM
Case: 4:21-cv-01069-RLW Doc. #: 1-1 Filed: 08/26/21 Page: 8 of 10 PageID #: 16
Exhibit A
                                                                                 Electronically Filed - St Louis County - July 20, 2021 - 05:30 PM
Case: 4:21-cv-01069-RLW Doc. #: 1-1 Filed: 08/26/21 Page: 9 of 10 PageID #: 17
Exhibit A
                                                                                  Electronically Filed - St Louis County - July 20, 2021 - 05:30 PM
Case: 4:21-cv-01069-RLW Doc. #: 1-1 Filed: 08/26/21 Page: 10 of 10 PageID #: 18
Exhibit A
